PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline for respondent’s violations of The Florida Bar Integration Rule 11.02(4)(c)(3) and Disciplinary Rules 9-102(B) and 1-102(A)(4) of the Code of Professional Responsibility. We approve the consent judgment, and we hereby enter a public reprimand against the respondent, Lawrence H. Hipsh, Sr., for these violations. ' The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $532.12 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.